After the opinion herein was filed the Supreme Court of the United States, on May 24, 1926, decided the case of Alabama 
Vicksburg Ry. Co. v. Jackson  E. Ry. Co. 271 U.S. ___, *Page 178 46 Sup. Ct. 535, 70 L. ed. 584, wherein it was held that the Transportation Act of 1920, c. 91, 41 St. 456, conferred upon the Interstate Commerce Commission more comprehensive powers in reference to the control over junctions or physical connections between interstate railroads than the commission possessed when Wisconsin, M.  P. Ry. Co. v. Jacobson, 179 U.S. 287,21 Sup. Ct. 115, 45 L. ed. 194, was determined. In the opinion it is stated that the jurisdiction of the commission over such connections must be held exclusive. As we read this latest utterance of the Supreme Court the compelling of a junction between two railroads, carriers of interstate commerce, so that cars may be transferred or routed from one to the other, as was petitioned for in the case at bar, comes within the sole jurisdiction of the Interstate Commerce Commission.
We are unable to see any substantial difference in the situation presented here from that which existed in Alabama  V. Ry. Co. v. Jackson  E. Ry. Co. supra. Therefore, the objection by appellant to our State Railroad and Warehouse Commission assuming jurisdiction to act in the premises should have been sustained.
The former opinion herein is set aside, the judgment appealed from is reversed, and the cause is remanded with directions to enter judgment vacating the order of the State Railroad and Warehouse Commission, filed herein.